           Case 1:19-cv-00987-PEC Document 11 Filed 08/28/19 Page 1 of 1



               lln tbt @nitr! btutts {,ourt               of   ft[erul    @luirng


                                          No. 19-987 C
                                    (Fited: August 28, 2019)




WILLIAM JOSEPH MOONEY and
JONI THERESE MOONEY


               Plaintiffs

       v                                                                            JUDGMENT

THE T]MTED STATES

               Defendant


       Pursuant to the court's Order, filed August27,2Ol9, granting defendant's motion to
dismiss,

      IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiffs'
complaint is dismissed without prejudice for lack ofjurisdiction.



                                                       Lisa L. Reyes
                                                       Clerk of Court

                                                 By:
                                                        st-(L
                                                       Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
